Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 8 )* VENTURE FINANCIAL GROUP, INC. (Name of Issuer) COMMON STOCK (Title of Class of Securities) NONE (CUSIP Number) 12/31/06 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ x ] Rule 13d-1(b) [ ] Rule 13d-1(c) [ ] Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 9 pages CUSIP NO. N/A 13G/A Page 2 of 9 Pages 1 NAME OF REPORTING PERSON: VENTURE FINANCIAL GROUP, INC. KSOP S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [ ] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 Shares 6 SHARED VOTING POWER 287,802 Shares 7 SOLE DISPOSITIVE POWER: 0 Shares 8 SHARED DISPOSITIVE POWER 287,802 Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 287,802 Shares  Under SEC rules, the KSOP is considered to beneficially own these shares with Messrs. Manspeaker, Panowicz, and Ms. Sager as Trustees of the KSOP 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ]* 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9: 4.00% 12 TYPE OF REPORTING PERSON*: EP *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 2 of 9 pages CUSIP NO. N/A 13G/A Page 3 of 9 Pages 1 NAME OF REPORTING PERSON: Jewell C. Manspeaker S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [ ] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 37,559 Shares 6 SHARED VOTING POWER 287,802 Shares 7 SOLE DISPOSITIVE POWER: 37,559 Shares 8 SHARED DISPOSITIVE POWER 287,802 Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 325,361 Shares  Mr. Manspeaker disclaims beneficial ownership of the 287,802 shares considered beneficially held solely because of his role as a trustee of the KSOP. Includes 19,470 shares which could be acquired by the exercised of stock options within in the next 60 days. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ]* 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9: 4.53% 12 TYPE OF REPORTING PERSON*: IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 3 of 9 pages CUSIP NO. N/A 13G/A Page 4 of 9 Pages 1 NAME OF REPORTING PERSON: A. Richard Panowicz S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [ ] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 141,709 Shares 6 SHARED VOTING POWER 287,802 Shares 7 SOLE DISPOSITIVE POWER: 141,709 Shares 8 SHARED DISPOSITIVE POWER 287,802 Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 429,511 Shares  Mr. Panowicz disclaims beneficial ownership of the 287,802 shares considered beneficially held solely because of his role as a Trustee of the KSOP. Includes 6,570 shares which could be acquired by the exercised of stock options within in the next 60 days. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ]* 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9: 5.98% 12 TYPE OF REPORTING PERSON*: IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 4 of 9 pages CUSIP NO. N/A 13G/A Page 5 of 9 Pages 1 NAME OF REPORTING PERSON: SANDRA L. SAGER S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [ ] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 1,008 Shares 6 SHARED VOTING POWER 287,802 Shares 7 SOLE DISPOSITIVE POWER: 1,008 Shares 8 SHARED DISPOSITIVE POWER 287,802 Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 288,810 Shares  Ms. Sager disclaims beneficial ownership of the 287,802 shares considered beneficially held solely because of her role as a Trustee of the KSOP. Includes 450 shares which could be acquired by the exercise of stock options within the next 60 days. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ]* 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9: 4.02% 12 TYPE OF REPORTING PERSON*: IN *SEE INSTRUCTIONS BEFORE FILLING OUT! Page 5 of 9 pages Item 1 (a). Name of Issuer: VENTURE FINANCIAL GROUP, INC. Item 1 (b). Address of Issuers Principal Executive Offices: LACEY, WA 98503 P.O. BOX 3800 LACEY, WA 98509 Item 2 (a). Name of Person Filing: The following persons are filing this Schedule 13G jointly: VENTURE FINANCIAL GROUP, INC. KSOP JEWELL C. MANPSEAKER A. RICHARD PANOWICZ SANDRA L. SAGER Item 2 (b). Address of Principal Business Office or, if none, Residence: LACEY, WA 98503 P.O. BOX 3800 LACEY, WA 98509 Item 2 (c). Citizenship:Individuals are all citizens of the UNITED STATES KSOP organized under the laws of the State of Washington Item 2 (d). Title of Class of Securities: COMMON STOCK Item 2 (e). CUSIP Number: NOT APPLICABLE Item 3. If this Statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under Section 15 of the Exchange Act; (b) [ ] Bank as defined in Section 3(a)(6) of the Exchange Act; (c) [ ] Insurance company as defined in Section 3(a)(19) of the Exchange Act; (d) [ ] Investment company registered under Section 8 of the Investment Company Act; (e) [ ] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) [ X ] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) [ ] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) [ ] Group, in accordance with Rule 13d-1(b)(1)(ii)(J). Page 6 of 9 pages Item 4. Ownership (a) Amount Beneficially Owned: Shares held by KSOP Shares held by Jewell C. Manspeaker Shares held by A. Richard Panowicz Shares held by Sandra L. Sager (b) Percent of Class: KSOP % Jewell C. Manspeaker % A. Richard Panowicz % Sandra L. Sager % (c) Number of Shares as to which Such Person has: (1) Deemed to have Sole Power to Vote or to Direct the Vote (2) Deemed to have Shared Power to Vote or to Direct the Vote (3) Deemed to have Sole Power to Dispose or to Direct the Disposition (4) Deemed to have Shared Power to Dispose or to Direct the Disposition KSOP 0 287,802 0 287,802 MANSPEAKER 37,559 287,802 37,559 287,802 PANOWICZ 141,709 287,802 141,709 287,802 SAGER 1,008 287,802 1,008 287,802 Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [ X ]. Item 6. Ownership of More Than Five Percent on Behalf of Another Person: NOT APPLICABLE Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company: NOT APPLICABLE Item 8. Identification and Classification of Members of the Group: NOT APPLICABLE Item 9. Notice of Dissolution of Group Page 7 of 9 pages Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. /s/ Sandra L. Sager Date: Sandra L. Sager, individually and as Trustee of the Venture 02/14/2007 Financial Group, Inc. KSOP /s/ Jewell C. Manspeaker 02/14/2007 Jewell C. Manspeaker, individually and as Trustee of the Venture Financial Group, Inc. KSOP /s/ A. Richard Panowicz 02/14/2007 A. Richard Panowicz, individually and as Trustee of the Venture Financial Group, Inc. KSOP See Exhibit 1: Joint Filing Agreement Page 8 of 9 pages Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1 (k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on their behalf of a statement on Schedule 13G (including amendment thereto) with respect to the common stock, no par value per share, of Venture Financial Group, Inc., a Washington corporation; and further agree that this Joint Filing Agreement be included as Exhibit 1 to the Schedule 13G. In evidence thereof, the undersigned hereby execute this Agreement this 14 th day of February, 2007. By: /s/ Jewell C. Manspeaker Jewell C. Manspeaker, individually and as Trustee of the Venture Financial Group, Inc. KSOP By: /s/ A. Richard Panowicz A. Richard Panowicz, individually and as Trustee of the Venture Financial Group, Inc. KSOP By: /s/ Sandra L. Sager Sandra L. Sager, individually and as Trustee of the Venture Financial Group, Inc. KSOP Page 9 of 9 pages
